DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 5 applicant recites “…a lower portion of the substantially front surface” to be consistent with claim language like recited in line 4, the office recommends amending as follows: “…a lower portion of the substantially flat front surface”.  Appropriate correction is required.

Double Patenting
The office will hold double patenting rejection in abeyance until the indication of allowable subject matter. However, the office does like to make note that the parent application No. 13532281 which is patented, the parent application No. 14/998016 which is patented, US Patent 10013074, Parent application NO. 16025614, which is patented, US Patent 10599229, Parent application NO. 16828482, which is patented, US Patent 11353963 reads into the present application’s claims. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11353963, claims 1-20 of U.S. Patent No. 10013074 and over claims 1-25 of U.S. Patent No. 10599229. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application and the parent application which are now patents as provided above teach the accessory or an electronic device comprising a housing, the elongated recess and the specific arrangement of the recess as claimed, additionally, the method claims as well such that both patents and the co-pending application recite the limitation of method for enhancing functionality of an electronic device. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, applicant claims the elongated recess further comprises one lip protruding beyond the substantially flat front surface of the elongated recess. The office raises the question that is this lip in addition to the overhang that is being recited in claim 1? When considering the present application’s disclosure, it appears the lip is part of the overhang thus the office request a clarification for claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 7-15 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lin US Pub 2012/0099263.
Regarding claim 1, Lin discloses,
An accessory (figures 3-7, 9) for an electronic device (element 2, tablet computer with case), comprising a support (figure 3, 6, 9, element 3) with an elongated recess (figure 9, the elongated recess is defined as the recess from element 6 to the structure of element 34 that abuts the electronic device as illustrated in annotated figure 9 below) extending at least partially across a width of the support (as seen in figure s 3-7), the elongated recess including: 
a substantially (emphasis added) flat front surface (figure 9, as seen where the element 36 extending protruding from is consider the substantially flat front surface, since the recess is defined between that point and the opposite as provided in the annotated drawing below) with an upper portion (element 36 is the overhang part at the upper portion such that this overhangs a lower portion of the substantially flat front surface) that overhangs a lower portion of the substantially (flat) front surface; 
a substantially flat rear surface (as indicated in the annotated drawing of figure 9, the configuration of figure 9 is used such that the substantially flat rear surface is the fat part where electronic device is abutting across element 36); and 
a rear corner (annotated figure 9, with the circle labeled as R1) along an upper edge of the substantially flat rear surface, 
a configuration of the elongated recess enabling the elongated recess to support the electronic device in an inclined (as seen in figure 9, at least a configuration of the elongated recess enabling the elongated recess to support the electronic device (2/9) in an inclined orientation such that this is provided between (emphasis added) the substantially front surface of the elongated recess and the rear corner along the upper edge of the flat rear surface as illustrated in the annotated drawing) orientation between the substantially flat front surface of the elongated recess and the rear corner along the upper edge of the substantially flat rear surface of the elongated recess.

    PNG
    media_image1.png
    807
    613
    media_image1.png
    Greyscale

Regarding claim 2, Lin discloses, 
Wherein the support imparts the accessory with portability (figure 3-7, the accessory is portable).
Regarding claim 7, Lin discloses, 
Wherein the elongated recess can be used with electronic device of different widths figures 4-6, shows the recess as described in claim 1, such that at least electronic device that is smaller than the electronic device 2/9 can be housed within the recess, thus Lin teaches the recess can be used with electronic device of different widths). 
Regarding claim 8, Lin discloses, 
Wherein the elongated recess and the support completely support the electronic device in the inclined orientation (figure 9 shows the recess and support supporting the tablet in inclined orientation). 
Regarding claim 9, Lin discloses, 
Further comprising a peripheral component (peripheral component such as the keyboard and/or the battery, figure 5, element 5 and 6, respectively) carried by the support. 
Regarding claim 10, Lin discloses, 
The peripheral component comprises a user interface accessible from the support (figure 5, the keyboard keys are user interface accessible). 
Regarding claim 11, Lin discloses,
Wherein the user interface comprises a keyboard (figure 5, element 5; paragraph 25).
Regarding claim 12, Lin discloses,
The support can be assembled with another accessory (figure 3, another accessory such as the battery module and/or the cover element 2 of the tablet). 
Regarding claim 13, Lin discloses,
The support comprises part of a folio or a case for the electronic device (figures 2-3, element 2 case for the electronic device 9).
Regarding claim 14, Lin discloses,
Wherein a surface of the support can protect a display of the electronic device (at least when the electronic device is in closed position like shown in figure 2, the top surface of the support protects the display of the electronic device; additionally, when in the configuration of figure 9, at least the display is protected since the electronic device is inclined thus secured firmly). 
Regarding claim 15 (as best understood), Lin discloses,
Wherein the elongated recess further comprises at least one lip protruding beyond the substantially flat front surface of the elongated recess (as seen in figure 9, the lip is the protruding part). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin US Pub 2012/0099263.
Regarding claim 3, 
Lin teaches the support has a thickness of some value. 
Lin does not teach the support has a thickness of about 0.375 inch or less.
However, as disclosed in MPEP§2144.04(IV)(A) it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the thickness (i.e. the size) of the support of Lin to be about 0.375 inch or less for the purpose of providing small and compact profile support and still provide protection to the component carried by the accessory. Additionally, since there is no criticality established for the thickness of the support disclosed in the present application, therefore, the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to make the support of Lin be within the range as claimed (i.e. thickness of about 0.375 inch or less), such would provide the desired level of protection and thickness of material thus optimizing the cost of manufacturing. MPEP§2144.05(II). In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Regarding claim 4, 
Lin teaches the support has a thickness of some value. 
Lin does not teach the support has a thickness of about one centimeter or less.
However, as disclosed in MPEP§2144.04(IV)(A) it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the thickness (i.e. the size) of the support of Lin to be about centimeter or less for the purpose of providing small and compact profile support and still provide protection to the component carried by the accessory. Additionally, since there is no criticality established for the thickness of the support disclosed in the present application, therefore, the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to make the support of Lin be within the range as claimed (i.e. thickness of about 0. centimeter or less), such would provide the desired level of protection and thickness of material thus optimizing the cost of manufacturing. MPEP§2144.05(II). In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Claim 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin US Pub 2012/0099263 in view of Failla US Patent 5128662.
Regarding claim 5,
Lin teaches the elongated recess extends substantially across the width of the support (figure 5 shows the recess as defined in claim 1 extends substantially across the width of the support). 
Lin does not teach the support element extends completely across a width of the housing. However, extending a recess (support element) completely across a width of the housing is not new. 
Failla in similar field teaches the support (Fig. 3, element 30) including a elongated recess (the recess element 32, fig 1&3) extends completely across a width of the housing (as seen in Fig 1). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the support element of Lin extend completely across a width of the support as taught by Failla for the purpose of being able to housing various size of electronic device.
Regarding claim 6,
Lin teaches the elongated recess extends substantially across the width of the support (figure 5 shows the recess as defined in claim 1 extends substantially across the width of the support). 
Lin does not teach the support element extends completely across a width of the housing, wherein ends of the elongated recess open to the opposite sides of the support. However, extending a recess (support element) completely across a width of the housing is not new. 
Failla in similar field teaches the support (Fig. 3, element 30) including a elongated recess (the recess element 32, fig 1&3) extends completely across a width of the housing (as seen in Fig 1), wherein ends of the elongated recess open to opposite sides of the support (Fig. 1&3, both sides comprise opening such that display device is secured within the support element, even when the width of the display device is greater than the width of the housing, similar to fig 6 of present application).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have the support of Lin open on the opposite sides of the housing as taught by Failla for the purpose of being able to housing various size of electronic device.

Allowable Subject Matter
Claims 16-20 would be allowable if the double patenting in view of the parent applications(s) as indicated under the double patenting header is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841